         Case 2:19-cv-00501-AJS Document 128 Filed 08/23/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ANNE WEST, TOM BROWN,                               Civil Action No. 2:19-cv-0501-AJS

                      Plaintiffs,

       v.                                           LEAD CASE

DOCUSIGN, INC.,

                      Defendant.


 KAREN CLARK,                                     Civil Action No. 1:19-cv-00135-AJS

                                                  MEMBER CASE
                     Plaintiff,
         v
         .                                        Electronically Filed

 ALIBRIS, INC., and DOES 1-5,

                     Defendant.


                                    NOTICE OF SETTLEMENT

       Karen Clark, by and through her undersigned counsel, hereby advises this Honorable

Court she has reached an agreement in principle with Defendant Alibris, Inc. The parties are

finalizing settlement and dismissal documents and expect to file the dismissal papers within

thirty (30) days.



 Dated: August 23, 2019                       THE SWEET LAW FIRM, P.C.

                                             By:     /s/ Benjamin J. Sweet
                                             Benjamin J .Sweet, Esq.
                                             1145 Bower Hill Road, Suite 104
                                             Pittsburgh, Pennsylvania 15243
                                             Telephone: 412-857-5350

                                             Attorneys for Plaintiff
         Case 2:19-cv-00501-AJS Document 128 Filed 08/23/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I certify that on the 23rd day of August, 2019, the foregoing document was electronically

filed through the Court’s CM/ECF system, which will send notification of such filing to all

counsel of record.



                                              /s/ Benjamin J. Sweet
                                             Benjamin J .Sweet, Esq.




                                                -2-
